12-10525-mew      Doc 388     Filed 10/26/18 Entered 10/26/18 13:36:10            Main Document
                                           Pg 1 of 30


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 __________________________________________
 In re                                      :
                                            :                Chapter 7
 STAGE PRESENCE, INC.,                      :
                                            :                Case No. 12-10525 (MEW)
                         Debtor.            :
 __________________________________________:
                                            :
 MUSIC MIX MOBILE LLE, et al.,              :
                                            :
                         Plaintiffs,        :
                                            :
       v.                                   :                Adv. Pro. No. 15-1392 (MEW)
                                            :
 ALLEN NEWMAN,                              :
                                            :
                         Defendant.         :
 __________________________________________:


        BENCH DECISION AFTER TRIAL REGARDING ALTER EGO CLAIMS


 APPEARANCES:

 CONNOLLY LAW
 Attorneys for the Plaintiffs
 One Battery Park Place
 New York, New York
        By: Kerry E. Connolly, Esq.

 JOHN CARLSON
 Attorney for Allen Newman
 5 Winifred Drive
 Winnick, New York
        By: John Carlson, Esq.

 MICHAEL E. WILES
 UNITED STATES BANKRUPTCY JUDGE

        This is the final version of a bench decision that was read into the record on October 24,

 2018. It contains my rulings and findings following a trial in the adversary proceeding
12-10525-mew       Doc 388     Filed 10/26/18 Entered 10/26/18 13:36:10              Main Document
                                            Pg 2 of 30


 commenced by Music Mix Mobile, LLC and nine other plaintiffs, which is adversary proceeding

 number 15-01392.

                                             Background

         This proceeding was filed in connection with the bankruptcy case of Stage Presence, Inc.

 The claims arise out of a televised benefit concert in Washington, D.C. that was held on April

 13, 2010 for the benefit of a charity known as Childhelp, Inc. Plaintiffs provided services in

 connection with that concert for which they claim they were not paid.

         The named defendants originally included Stage Presence; plus three individuals named

 Allen Newman, Matthew Weiner and Gregory Marquette; plus an entity named One for Each

 Island Ltd. Stage Presence is the entity that hired plaintiffs to provide services in connection

 with the Childhelp concert. Mr. Newman is the sole owner of Stage Presence. Mr. Newman,

 Mr. Weiner and Mr. Marquette were producers of the benefit concert (the “Producers”). One

 for Each Island was the entity that contracted with Childhelp to put the benefit concert together.

 However, the parties agreed at trial that the formation of One for Each Island, though

 contemplated at one time, never actually was completed. As a result, the entity has never

 existed. As a non-existent entity it cannot be and is not a party to these proceedings.

         Stage Presence does not dispute that it owes money to the plaintiffs, and its trustee did

 not participate in the trial. As the result of prior motions I dismissed all of the claims against

 Mr. Weiner and Mr. Marquette, and all but one of the claims against Mr. Newman. The only

 remaining claim against Mr. Newman is the plaintiffs’ claim that Mr. Newman should be held

 liable for the debts owed by Stage Presence based on “alter ego” or “piercing the corporate veil”

 theories. These contentions were the subject of a trial that was conducted on October 11 and 12,

 2018.

                                                   2
12-10525-mew       Doc 388      Filed 10/26/18 Entered 10/26/18 13:36:10                Main Document
                                             Pg 3 of 30


                       Jurisdiction and Power to Render a Final Decision

        At an earlier stage of these proceedings the parties agreed that all of the relevant claims

 were at least “related to” the Stage Presence bankruptcy case, and the parties consented to a final

 determination of all claims by this Court. See Statement Consenting to Jurisdiction, Docket No.

 39; Statement Consenting to Jurisdiction, Docket No. 40; Statement Regarding Consent to Entry

 of Orders or Judgment in Core Proceeding, Docket No. 41; Statement Regarding the Ct’s

 Jurisdiction, Docket No. 43. Mr. Newman nevertheless argued at a later time, when summary

 judgment motions were filed, that this court lacked jurisdiction. It is plain, though, that the

 claims asserted here are “related to” the Stage Presence bankruptcy and to the claims asserted in

 the Stage Presence bankruptcy case.

        As I will explain in a few moments, the New York courts have held that the “alter ego”

 theories that are being pursued here are not independent causes of action, but instead are

 remedies that may be pursued against a company’s owners (or perhaps other people) in the

 collection of debts owed by a company. In that respect Mr. Newman’s alleged liability depends

 entirely on the existence of a liability owed by Stage Presence itself. There is no allegation here

 that Mr. Newman personally guaranteed any of Stage Presence’s obligations, or that plaintiffs

 contracted with Mr. Newman personally.

        In addition, it is well-settled that “a civil proceeding is related to a title 11 case if the

 action's outcome might have any conceivable effect on the bankrupt estate.” Residential

 Funding Co., LLC v. UBS Real Estate Secs. Inc. (In re Residential Capital, LLC), 515 B.R. 52,

 63 n.12 (Bankr. S.D.N.Y. 2014) (citing Parmalat Capital Fin. Ltd. v. Bank of Am. Corp., 639

 F.3d 572, 579 (2d Cir. 2011)). Here, of course, if Mr. Newman were to be held liable, and if he

 were to satisfy the underlying debts, that would directly affect the bankruptcy estate, as the

                                                    3
12-10525-mew        Doc 388         Filed 10/26/18 Entered 10/26/18 13:36:10          Main Document
                                                 Pg 4 of 30


 payments by Mr. Newman would satisfy the obligations and cancel the debts. I therefore hold,

 just as the parties initially conceded, that there is subject matter jurisdiction over this proceeding.

         I also hold that I have the power to make a final determination by virtue of the express

 written consents that the parties originally filed. A consent to a final determination by the

 bankruptcy court may not be withdrawn except upon a showing of good cause. See Capuccio v.

 Capuccio (In re Capuccio), 558 B.R. 461, 464-65 (Bankr. W.D. Okla. 2016), and cases cited

 therein. Here, the consents that were filed expressly committed the parties’ disputes to final

 resolution by the bankruptcy court. This court then proceeded to make final rulings as to a

 number of claims and a number of parties, including as to certain of the claims against Mr.

 Newman. I denied the motion to dismiss as to the alter ego claims, and the parties then

 completed their discovery. It was only at the time that trial approached, and during summary

 judgment arguments, that Mr. Newman suddenly objected to a final decision in this court.

         It would not have been just to allow Mr. Newman to revoke his prior consent, at a late

 stage in the case and after other final rulings had been made on other claims, just because Mr.

 Newman had second thoughts as to where and when he would like the remaining claim to be

 decided. Consents to final determinations by this Court would be rendered meaningless if they

 could be withdrawn because a party does not like the way a litigation is progressing, or because

 the party’s tactical judgments have changed, or because the party has changed its mind. “Good

 cause” to revoke a consent requires something much more than a mere change of heart, and that

 is all that we had in this case.

                                          The Evidence at Trial

         The parties offered the live testimony of three witnesses. The first witness was Mitch

 Maketansky of Music Mix Mobile, which is one of the plaintiffs. The second witness was Alan

                                                    4
12-10525-mew       Doc 388      Filed 10/26/18 Entered 10/26/18 13:36:10             Main Document
                                             Pg 5 of 30


 Kelman, who was employed by Stage Presence to help organize the production of the benefit

 concert and who arranged for other plaintiffs to provide services. The third witness was Mr.

 Newman himself. I also received a number of exhibits in evidence, including some portions of

 prior deposition testimony.

         I have listened carefully to the testimony, and reviewed all of the exhibits in evidence, in

 making the decisions I am announcing today. I want to make clear that while the three

 witnesses who appeared at trial certainly have different outlooks on the underlying events, and

 while the outcome of the trial can only favor one side and not the other, I nevertheless believe

 that each witness testified honestly as to what he recalls and what he believes about the

 underlying circumstances, without attempting to be evasive or misleading. I commend the

 witnesses for that, and I appreciate how they conducted themselves.

         I also want to make clear that counsel made well-organized presentations, and that my

 decision today is based on the merits of the evidence that I have heard and on the requirements of

 the applicable law, and it is not in any way to be taken as a comment on the performance of the

 attorneys.

         For the reasons I will explain, I have decided that plaintiffs have failed to prove their

 claims, and that Mr. Newman is not personally liable for the debts that Stage Presence owes to

 the plaintiffs.

                                            Applicable Law

         Before discussing the evidence I will first review the elements of the plaintiffs’ claim.

 The first step is to identify the law that is applicable to this proceeding.

         Stage Presence is a New York corporation. However, the benefit concert took place in

 Washington, D.C. I have previously held that at least some of the original claims that were

                                                    5
12-10525-mew      Doc 388      Filed 10/26/18 Entered 10/26/18 13:36:10            Main Document
                                            Pg 6 of 30


 asserted (namely, statutory claims by employees for failure to pay wages) were governed by the

 laws of the District of Columbia, because that is where the employees provided their services.

        The claims before me now are based on Stage Presence’s failure to meet contractual

 obligations. The contracts at issue, pursuant to which plaintiffs agreed to provide services to

 Stage Presence, apparently were not in writing. There was no evidence at trial that would allow

 me to determine whether the contracts were made in New York or elsewhere.

        Nevertheless, in their prior submissions the parties have relied entirely on New York law

 in discussing the issues that are to be decided here. See, e.g., Pls.’ Mem. of Law in Support of

 Pls.’ Mot. for Summ. J., Docket No. 86; see also Def’s Mem. of Law in Support of Def’s Mot.

 for Summ. J., Docket No. 89-4. Since the parties agree on the application of New York law, I

 will apply New York law in making my rulings.

                         Plaintiffs’ Right to Pursue Alter Ego Remedies

        The theories on which a corporation’s owner may be held liable for the corporation’s

 debts are sometimes referred to as “alter ego” theories or as “piercing the corporate veil”

 theories. There is some disagreement among courts as to whether these actually are two distinct

 theories. See, e.g., Bd. of Trustees, Sheet Metal Workers’ Nat. Pension Fund v. Elite Erectors,

 Inc., 212 F.3d 1031, 1038 (7th Cir. 2000). In Sheet Metal Workers’ National Pension Fund, the

 Seventh Circuit Court of Appeals held that “alter ego” theories are premised on direct liability,

 whereas “veil piercing” theories are equitable in nature and are a form of vicarious liability. Id.

 More particularly, the “alter ego” theory is that the corporation has no real separate existence and

 therefore that the corporation and its owner are one and the same person. On the other hand, the

 “veil piercing” theory is that an owner abused the corporate form to accomplish some kind of




                                                  6
12-10525-mew       Doc 388      Filed 10/26/18 Entered 10/26/18 13:36:10               Main Document
                                             Pg 7 of 30


 fraud or injustice, in which case equity will look past the corporate form, and will disregard it, to

 prevent the fraud or injustice from being accomplished.

         However, under New York law “alter ego” and “veil piercing” theories are really the

 same. The federal courts have long held that under New York law, the concepts of alter ego

 liability and veil-piercing liability “are indistinguishable, do not lead to different results, and

 should be treated as interchangeable.” See Wm. Passalacqua Builders, Inc. v. Resnick

 Developers S., Inc., 933 F.2d 131, 138 (2d Cir. 1991); see also MWH Int’l, Inc. v. Inversora

 Murten, S.A., No. 11-cv-2444, 2015 U.S. Dist. LEXIS 24129 at *35-36 (S.D.N.Y. Feb. 11,

 2015). The Passalacqua decision was entered in 1991, but more recent decisions by the New

 York Court of Appeals have continued to treat the alter ego and veil piercing theories as being

 subject to the same substantive requirements. See, e.g., Cortlandt St. Recovery Corp. v.

 Bonderman, 96 N.E.3d 191, 203-05 (N.Y. 2018); TNS Holdings, Inc. v. MKI Sec. Corp., 703

 N.E.2d 749, 751 (N.Y. 1998).

         Having determined that under New York law there is no difference between the “alter

 ego” and “veil piercing” contentions, the next issue to consider is whether the plaintiffs have the

 right to pursue those contentions.

         An issue that frequently arises in bankruptcy cases is whether “alter ego” claims belong

 to creditors or instead belong solely to the bankruptcy estate. In this case, for example, Mr.

 Newman sought summary judgment after the conversion of the Stage Presence case to chapter 7,

 on the theory that only the chapter 7 trustee could pursue an alter ego claim and that the chapter

 7 trustee had elected not to do so. Courts that have considered this issue have discussed whether

 the “alter ego claim” is one that is “particularized” to an individual creditor, or whether instead

 the claim is of general applicability, such that all creditors would be affected the same way if the

                                                    7
12-10525-mew       Doc 388      Filed 10/26/18 Entered 10/26/18 13:36:10             Main Document
                                             Pg 8 of 30


 claim were to succeed. See, e.g., JMK Const. Group, Ltd. v. Queens Borough Pub. Library (In

 re JMK Const. Group, Ltd.), 502 B.R. 396, 405 (Bankr. S.D.N.Y. 2013), and cases cited therein.

 On this theory, the Second Circuit Court of Appeals recently rejected an effort by personal injury

 claimants to assert alter ego liability against Kerr-McGee based on actions by a former

 subsidiary. See Tronox Worldwide LLC v. Kerr-McGee Corp. (In re Tronox Inc.), 855 F.3d 84

 (2d Cir. 2017). In Tronox, the Second Circuit held that the alleged liability of Kerr-McGee did

 not arise from its own conduct, but instead from its alleged status as an alter ego (or more

 precisely as an alleged corporate successor to an alleged corporate alter ego). Id. at 105. The

 Court ruled that any harm that was alleged would have been generally applicable to all Tronox

 creditors, and that as a result only the bankruptcy trustee could pursue the claim. Id. at 100,

 107.

        It is important to note that in Tronox the alter ego claims were not governed by New

 York law, but the test affirmed by Tronox is the same test that has been used by other courts in

 deciding whether claims under New York law belong to the trustee or to individual creditors.

        Obviously I am bound by the Second Circuit’s decision in Tronox. However, to be

 candid I personally have difficulty reconciling the standard that was used in the Tronox decision,

 and that has been applied in other decisions, with two other relevant lines of authority.

        First, the New York Court of Appeals has made clear that under New York law an “alter

 ego” or “veil piercing” argument is not a separate, stand-alone cause of action. See Matter of

 Morris v. New York State Dept. of Taxation & Fin., 623 N.E.2d 1157, 1160-61 (N.Y. 1993).

 Instead, piercing the corporate veil, or awarding alter ego relief, is a remedy that a plaintiff may

 pursue to collect a claim against a company. Id. The Second Circuit Court of Appeals has

 recognized and enforced this holding, as have the district courts in this district. See, e.g.,

                                                   8
12-10525-mew       Doc 388      Filed 10/26/18 Entered 10/26/18 13:36:10            Main Document
                                             Pg 9 of 30


 Cordius Trust v. Kummerfeld, 153 Fed. Appx. 761, 762-63 (2d Cir. 2005) (holding that a veil-

 piercing claim is not a separate cause of action independent of the underlying claim against the

 corporation); see also Network Enters., Inc. v. Reality Racing, Inc., No. 09 Civ. 4664, 2010 WL

 3529237 at *4 (S.D.N.Y. Aug. 24, 2010).

          Treating alter ego and veil piercing theories purely as remedies, however, seems

 inconsistent with the case law that addresses the issue of whether an alter ego “claim” belongs to

 individual creditors as opposed to a bankruptcy trustee. Those cases effectively treat alter ego

 arguments as “claims,” and even tend to use that language in deciding who owns and may assert

 the “claims.” If “alter ego” theories and “veil piercing” theories are not separate claims at all,

 and instead are just remedies for other claims, then it is difficult to see how they could belong

 exclusively to a bankruptcy estate. I understand the theory under which a “claim” may belong

 to an estate. But I know of no theory under which a “remedy” belongs exclusively to an estate,

 even when the estate does not own the claim to which the remedy is relevant. So long as the

 underlying creditor claim belongs to an individual creditor, it is hard to understand why an alter

 ego “remedy” would not also belong to that creditor.

          A distinction might make sense in this regard if New York courts treated alter ego claims

 differently from veil piercing claims, as the Seventh Circuit does. Sheet Metal Workers’ Nat.

 Pension Fund, 212 F.3d at 1038. Perhaps in that context an “alter ego” claim – one that treats

 an owner as the same person as the corporation – might be the equivalent of a claim with

 “generalized” effect, whereas a “veil piercing” claim would depend on the equities of individual

 cases and might more likely just be a “remedy” belonging to individual creditors. But the New

 York decisions do not recognize such a distinction, leading to the problems that I have described

 above.

                                                  9
12-10525-mew       Doc 388      Filed 10/26/18 Entered 10/26/18 13:36:10             Main Document
                                             Pg 10 of 30


        Second, the Tronox decision and other cases not only discuss alter ego arguments as

 though they are claims, but also seem to presume that a trustee has clear authority to pursue such

 claims whenever the claims would have a “generalized” effect on all creditors. This approach,

 however, seems inconsistent with the Second Circuit’s decision in Picard v. JP Morgan Chase

 Bank & Co. (In re Bernard L. Madoff Inv. Sec. LLC), 721 F.3d 54 (2d Cir. 2013), where the

 court held that a trustee does not generally have a right to assert claims that creditors could have

 asserted, even if they are claims that would affect all creditors or that would benefit all creditors

 in the same manner.

        Picard involved the case of Bernard L. Madoff Investment Securities (otherwise known

 as “BLMIS”), which is a case under the Securities Investor Protection Act and not the

 Bankruptcy Code. But the Second Circuit noted in its decision that the Securities Investor

 Protection Act gives a trustee essentially the same power as the Bankruptcy Code would provide,

 and in making its decision the Court relied heavily on its finding that the same rules would apply

 in the BLMIS case as would apply in a bankruptcy case. Id. at 58, 74-75.

        The trustee for BLMIS sought to pursue claims against financial institutions that

 allegedly had aided and abetted Bernard Madoff in the commission of his fraud. The trustee

 argued that the defendants’ wrongful acts had affected all creditors generally and that the trustee

 therefore should be able to pursue the claims. However, the Court of Appeals rejected the

 notion that the “common” or “general” nature of a trustee’s claim was enough to confer standing.

 The Court noted that the trustee’s argument would be inconsistent with prior decisions that

 confirmed that trustees may not bring claims on behalf of creditors. Id. at 58 (citing Shearson

 Lehman Hutton, Inc. v. Wagoner, 944 F.2d 1144 (2d Cir. 1991)).




                                                  10
12-10525-mew       Doc 388     Filed 10/26/18 Entered 10/26/18 13:36:10             Main Document
                                            Pg 11 of 30


        The BLMIS Trustee argued to the Second Circuit that the Court’s own prior decision in

 St. Paul Fire & Marine Insurance Co. v. PepsiCo, 884 F.2d 688 (2d Cir. 1989), stood for the

 proposition that the trustee may assert an alter ego claim that would benefit all creditors

 generally. Picard, 721 F.3d at 70. Indeed, that is how many courts have interpreted and

 applied the St. Paul decision. But the Court of Appeals rejected this argument in Picard. It

 held that the decision in St. Paul only resolved the “specific question” of whether a creditor

 could bring an alter ego claim against the debtor’s parent when the debtor itself also possessed

 and had the right to pursue such a claim under state law. Id. The Court of Appeals concluded

 in Picard that the St. Paul decision does not define whether claims belong to an estate in the first

 place. Id. Instead, St. Paul was just a ruling that if claims do belong to the bankruptcy estate,

 then only the trustee, and not creditors, may assert the claims. Id.

        Under the Picard decision, the mere existence of a “general” effect on creditors would

 not be enough to give a trustee standing to pursue an “alter ego” claim, even if the alter ego

 theory were a separate “claim.” Instead, one would need to consider whether the trustee has

 been given that right, either because of powers granted by the Bankruptcy Code or because of

 rights inherited from the corporation itself. Unfortunately this leads me to another area of the

 case law where some of the older holdings seem to be at odds with more recent authority. There

 are many cases in which courts have held that a bankruptcy trustee is entitled to assert “alter

 ego” claims under New York law. But in many respects these rulings seem inconsistent with

 the Picard decision.

        For example, in In re Keene Corp., 164 B.R. 844, 851 (Bankr. S.D.N.Y. 1994), the court

 held that under New York law a “trustee” has standing to assert alter ego claims and that

 creditors are precluded from doing so unless the claims have been abandoned. The Keene

                                                  11
12-10525-mew       Doc 388      Filed 10/26/18 Entered 10/26/18 13:36:10              Main Document
                                             Pg 12 of 30


 decision cited three prior federal court decisions in support of that holding: Gosconcert Hillyer,

 158 B.R. 24, 28 (S.D.N.Y. 1993); Goldhaber v. Tri-Equities, Inc., 112 B.R. 593, 596 (Bankr.

 S.D.N.Y. 1990); and Green v. Bate Records, Inc. (In re 10th Ave. Record Distribs.), 97 B.R. 163,

 166 (S.D.N.Y. 1989). Gosconcert also cited only to other federal decisions; in fact, the real

 claim in Gosconcert was that a third party had taken assets that belonged to the debtor, and that

 claim clearly was properly asserted by the trustee, not by someone else. Goldhaber held that

 under New York law, a trustee may bring “an alter ego cause of action” on behalf of a debtor in

 order to collect property for the benefit of other creditors, but in support of that proposition it

 relied on the decision in In re 10th Ave. Record Distributors. In In re 10th Ave. Record

 Distributors, however, the court just held that, by analogy to fraudulent transfer claims and other

 rights, a trustee has authority to pursue an alter ego claim if doing so would benefit all creditors

 generally. Id. at 167. As noted above, that is inconsistent with the more recent Picard

 decision, as well as with the notion that alter ego theories are remedies, not claims.

        Mannuccio v. Cabrini Medical Center (In re Cabrini Medical Center), 489 B.R. 7, 16

 n.73 (S.D.N.Y. 2012), is another decision that holds that a trustee may assert alter ego claims.

 In support of that proposition the Cabrini decision cited to Gruber v. Victor, No. 95 Civ. 2285,

 1996 WL 492991, at *10 (S.D.N.Y. Aug. 28, 1996), which in turn cited to the state court

 decision in Corcoran v. Hall, 149 A.D.2d 165 (1st Dept. 1989). But in the Corcoran decision,

 the court merely cited to prior federal court decisions for the proposition that as a matter of

 federal bankruptcy law, a trustee may assert any claim that would benefit all creditors. More

 recently, the Picard decision holds that a “general[ized]” effect is not enough, and that a trustee

 can only pursue claims that it has authority to pursue under the Bankruptcy Code or that the

 debtor itself could have pursued. 721 F.3d at 70-71. The New York court’s decision in

                                                   12
12-10525-mew       Doc 388     Filed 10/26/18 Entered 10/26/18 13:36:10             Main Document
                                            Pg 13 of 30


 Corcoran cannot be relied upon as authority for the proposition that under New York state law a

 trustee may pursue an alter ego theory, because Corcoran relied entirely on prior federal

 authority (not on New York law), and the prior federal authority on which Corcoran relied does

 not appear to be valid after the Picard decision.

        These are important issues that ought to be clarified and that I am confident will be

 clarified in future decisions. Fortunately, I do not need to resolve them in this particular case. I

 have previously held that the plaintiffs’ theory in this case was particular to them, and did not

 constitute a claim that belonged to the trustee.

        As set forth in the pretrial order, plaintiffs argue that Mr. Newman was the sole owner

 and had complete control of Stage Presence, and that in connection with the Childhelp benefit

 concert he allegedly used Stage Presence to incur liabilities in connection with Mr. Newman’s

 personal business. More particularly, they allege that Mr. Newman caused Stage Presence to

 acquire services and goods from the plaintiffs for use in connection with a program for which

 Mr. Newman and others were Producers and for which Stage Presence itself had no contractual

 role. They further argue that Mr. Newman knew that the Producers did not, or might not, have

 the necessary financing for the benefit program, and that using Stage Presence to hire workers

 and vendors was an improper and inequitable use of the corporation to shift the risk of non-

 funding from the Producers to the creditors of Stage Presence. They argue that this constituted

 an injustice as well as a fraud in connection with the Childhelp benefit, on the theory that Mr.

 Newman allegedly misrepresented the funding risks to Plaintiffs. Finally, plaintiffs argue that

 corporate formalities were not observed and that the separate existence of Stage Presence was

 not respected vis-à-vis Mr. Newman and vis-à-vis other entities in which Mr. Newman had




                                                    13
12-10525-mew          Doc 388   Filed 10/26/18 Entered 10/26/18 13:36:10            Main Document
                                             Pg 14 of 30


 ownership interests. On those grounds plaintiffs contend that Mr. Newman personally should be

 held liable for the unpaid debts that Stage Presence owes to the plaintiffs.

        The claims that plaintiffs have made are particular to the Childhelp concert. Plaintiffs do

 not allege that each and every obligation that Stage Presence ever incurred was fraudulent or was

 incurred with an unjust purpose. Their claims, if found to have merit, would benefit only those

 creditors who have asserted claims in connection with the Childhelp benefit program. Other

 potential creditors – such as tax creditors, for example, or anyone who might have a claim

 relating to a prior show – would receive no benefit from such rulings.

        Accordingly, no matter how I view the underlying claims or remedies, and no matter how

 I view the potential problems under the case law that I have described above, it seems clear to

 me that the claims being asserted here are particularized to the plaintiffs and do not belong to the

 chapter 7 trustee.

        Having made those preliminary comments, I will now turn to the elements of the alter

 ego contentions and the evidence at trial.

                          Evaluation of Plaintiffs’ Alter Ego Contentions

        Under New York law, the separate existence and status of a corporation is not lightly

 disregarded. Gartner v. Snyder, 607 F.2d 582, 586 (2d Cir. 1979). As the New York Court of

 Appeals held in Matter of Morris v. New York State Department of Taxation & Finance, 623

 N.E.2d 1157, 1160 (N.Y. 1993), in the ordinary case “it is perfectly legal to incorporate for the

 express purpose of limiting the liability of the corporate owners.” In fact, the very nature and

 purpose of conducting business through a corporation is to shield the owners from direct liability

 for the debts incurred in connection with that business. Accordingly, an owner ordinarily is not

 liable for the debts incurred by a corporation.

                                                   14
12-10525-mew       Doc 388     Filed 10/26/18 Entered 10/26/18 13:36:10             Main Document
                                            Pg 15 of 30


        Plaintiffs may pierce the corporate veil, and impose liability on an owner, where the

 evidence shows that the owner exercised complete domination over the corporation with respect

 to the transaction at issue such that the corporation had no separate identity, and that such

 domination was used to commit a fraud or a wrong against the plaintiffs that resulted in injury to

 the plaintiffs. See Matter of Morris, 623 N.E.2d at 1160-61. In Morris the court made clear

 that while complete domination of a corporation is required in order to pierce the corporate veil,

 it is not enough by itself. Instead, “some showing of a wrongful or unjust act toward plaintiff is

 required.” Id. at 1161.

        Prior decisions have identified a number of non-exclusive factors that may be considered

 in deciding whether a corporation has been completely dominated by its owner to the point

 where the corporation has no separate identity. Many of the factors listed in prior cases are

 phrased in terms that assume that one corporation is owned by another, and so I have

 paraphrased the factors here. They include:

           The absence of the formalities that are part of corporate existence (for example, the

            issuance of stock, election of directors, and keeping of corporate records);

           Inadequate capitalization;

           Whether funds are put in and taken out of the corporation for personal rather than

            corporate purposes;

           Overlaps in ownership, officers, directors and personnel;

           Common office space, address and telephone numbers;

           The amount of business discretion displayed by the allegedly dominated corporation;

           Whether the related corporation dealt with its owner or other related corporations at

            arm’s-length;

                                                  15
12-10525-mew       Doc 388      Filed 10/26/18 Entered 10/26/18 13:36:10           Main Document
                                             Pg 16 of 30


           Whether the corporation was treated as an independent profit center;

           The payment or guarantee of debts by the dominated corporation in favor of its owner

            or other related corporations; and

           Whether the corporation in question had property that was used by the owner just as

            though it belonged to the owner.

 See Wm. Passalacqua Builders, 933 F.2d at 139.

        While these are factors that may be considered, however, they cannot be applied in a

 vacuum, and the court must conduct a broad-based inquiry into the totality of the facts to

 determine if the party seeking to pierce the corporate veil has established an improper

 domination of the corporation. Id.; see also American Protein Corp. v. AB Volvo, 844 F.2d 56,

 60 (2d Cir. 1988); Ng v. Adler (In re Adler), 467 B.R. 279, 286-87 (Bankr. E.D.N.Y. 2012).

 The New York Court of Appeals made clear in Morris that the decision whether to pierce the

 corporate veil must be based on the “attendant facts and equities” of each separate case, and

 cannot be reduced to a set of formulas and factors with pre-determined weights. See Matter of

 Morris, 623 N.E.2d at 1160-61.

        The uncontradicted evidence at trial showed that Stage Presence was incorporated in

 1985. It originally had two owners, but has been owned only by Mr. Newman since

 approximately 1987 or 1988. It has acted as a “below-the-line” contractor to arrange crew and

 equipment for various productions. It has not always had its own offices, but during many years

 it did have its own offices.

        Stage Presence may have had more than one director at the time of its formation, but for

 some time Mr. Newman has been the sole director and the sole employee. No formal director

 meetings have been held for some time, and no formal shareholder meetings have been held for

                                                 16
12-10525-mew        Doc 388      Filed 10/26/18 Entered 10/26/18 13:36:10             Main Document
                                              Pg 17 of 30


 some time. However, Stage Presence has always retained counsel to provide legal advice, and

 accountants to assist with bookkeeping and financial questions. The accountants may also at

 some point have served as treasurers of Stage Presence, though on this particular point the

 testimony was not clear.

          Stage Presence filed all of its required tax returns and maintained its corporate franchise.

 It kept its own separate books and records with the assistance of outside accountants. The

 outside accountants prepared annual financial statements for Stage Presence. Stage Presence

 always had bank accounts, and they were always separate from Mr. Newman’s accounts. Stage

 Presence did not commingle funds with Mr. Newman. It did not pay personal expenses on

 behalf of Mr. Newman. It made some distributions to Mr. Newman, just as any corporation

 does if it has excess funds, but it did so only after a review by the outside accountants and a

 determination of what funds could safely be distributed in light of upcoming potential cash

 needs.

          Stage Presence obtained funding for its projects from some combination of retained cash

 or payments by advertising agencies, sponsors or other persons. It always contracted in its own

 name. Stage Presence hired payroll processing firms to handle payments to employees in

 connection with individual jobs. It also purchased insurance in its own name and for its own

 account. All licenses and permits needed for productions were obtained in the name of Stage

 Presence itself.

          On the whole I do not find that this is evidence that is sufficient to support the kind of

 “domination” that is envisioned by the New York courts before a corporate veil can be pierced.

 From a financial, business and operating perspective the evidence shows that the separate

 corporate existence of Stage Presence was scrupulously guarded and observed. Similarly, the

                                                   17
12-10525-mew       Doc 388      Filed 10/26/18 Entered 10/26/18 13:36:10             Main Document
                                             Pg 18 of 30


 evidence shows that the assets and liabilities of Stage Presence were never commingled with

 those of Mr. Newman.

        It is true that Stage Presence did what Mr. Newman told it to do. But corporations

 always do what their owners tell them to do, or at least they should do so. In fact, many courts

 have held that it is the duty of a corporation to further the interests and wishes of its owners.

 See, e.g., Trenwick Am. Litig. Trust v. Ernst & Young, L.L.P., 906 A.2d 168, 173 (Del. Chancery

 2006) (holding that a parent corporation had the right to cause its subsidiary to incur debts to

 support the parent’s business because “[w]holly-owned subsidiary corporations are expected to

 operate for the benefit of their parent corporations; that is why they are created”) If the fact that

 a corporation served its owner’s interests were enough to establish a wrongful “domination” of

 the corporation, then the corporate form would never be respected.

        Plaintiffs have offered into evidence a finding in a prior District Court litigation against

 Mr. Newman and Stage Presence holding that “[t]he corporation does not observe the corporate

 formalities.” But no further specifics were set forth in those findings as to which formalities had

 not been observed, and in which respects. It was admitted during the trial in this case that Stage

 Presence had only one director during the relevant time, did not hold directors’ or shareholders’

 meetings and therefore did not have minutes of such meetings, had only one employee, and had

 only one decision maker (namely, Mr. Newman). But “in the case of closely-held corporations

 these facts are not uncommon,” and usually they should be treated as merely “neutral”

 considerations in determining whether to pierce the veil of a closely-held corporation. See In re

 Adler, 467 B.R. at 291; see also Cardell Fin. Corp. v. Suchodolski Assocs. Inc., No. 09 Civ.

 6148, 2012 WL 12932049, at *25 (S.D.N.Y. July 17, 2017) (noting that overlaps in an owner’s

 roles are “common-place among closely-held corporations of this type and thus do[] not weigh

                                                   18
12-10525-mew       Doc 388     Filed 10/26/18 Entered 10/26/18 13:36:10               Main Document
                                            Pg 19 of 30


 significantly in favor of a finding of domination and control” for purposes of alter ego analysis);

 William Wrigley Jr. Co. v. Waters, 890 F.2d 594, 601 (2d Cir. 1989) (noting that in small

 privately held corporations “the trappings of sophisticated corporate life are rarely present” and

 warning that courts should be careful about the weight to be given to this factor if in other

 respects the separate corporate existence was honored).

        I find that, in this case, the absence of other directors, or of regular directors’ meetings, or

 of directors’ minutes, is a sign of sloppiness, rather than an indication that the separate existence

 of Stage Presence was or should be ignored. As I have noted, the evidence showed that in all

 important operational and financial respects the separate existence of Stage Presence was

 honored and fully respected. See, e.g., Krause v. Eihab Human Servs., No. 10 CV 898, 2015

 U.S. Dist. LEXIS 101820 at *45 (E.D.N.Y. Aug. 4, 2015) (noting that the corporation in that

 case “lacked a level of professional polish that would be desired from a well-run organization”

 but that on the whole the evidence fell short of showing that the corporation was so dominated

 that it “had no existence of its own”); Tycoons Worldwide Group (Thailand) Pub. Co., Ltd. v.

 JBL Supply Inc., 721 F.Supp. 2d 194, 206 (S.D.N.Y. 2010) (disregarding a failure to observe

 corporate formalities where adequate books and records were kept, corporate funds were not

 commingled with funds of the owner, the owner did not siphon off corporate funds for personal

 use, and the evidence did not support a conclusion that the corporation was just a “dummy” for

 the individual owner).

        Furthermore, the fact that Mr. Newman was the only director and the only employee is

 not an unusual feature of small, closely-held corporations and is not an adequate reason to

 disregard the separate existence of the corporation. In fact, even among large corporate families




                                                  19
12-10525-mew       Doc 388      Filed 10/26/18 Entered 10/26/18 13:36:10             Main Document
                                             Pg 20 of 30


 a complete overlap of officers and directors does not justify piercing the corporate veil.

 American Protein Corp. v. AB Volvo, 844 F.2d 56, 60 (2d Cir. 1988).

        Plaintiffs have offered into evidence a finding in the same prior District Court litigation

 to the effect that Stage Presence “is undercapitalized and has failed to pay wages and other debts

 that have been due and owing since April 13, 2010.” However, this finding just suggests that at

 the time of the District Court litigation Stage Presence did not have enough money to pay its

 debts. The record at the trial before me shows that Stage Presence operated for more than 25

 years and paid all its debts with the exception of those incurred in connection with the Childhelp

 benefit. It is certainly true that Stage Presence did not have enough resources on its own to pay

 those obligations, but as I will explain in a moment that is entirely due to the fact that other

 parties defaulted on their promises to provide such funding.

        Undercapitalization alone generally is insufficient to warrant piercing of the corporate

 veil. Tycoons Worldwide Group (Thailand) Pub. Co. v. JBL Supply Inc., 721 F.Supp. 2d 194,

 206-07 (S.D.N.Y. 2010); McDarren v. Marvel Entertainment Group, No. 94 Civ. 0910, 1995

 U.S. Dist. LEXIS 4649 at *9 (S.D.N.Y. Apr. 11, 1995) (holding that “under New York law,

 undercapitalization alone is insufficient to pierce the corporate veil”); see also Gartner v. Snyder,

 607 F.2d 582, 588 (2d Cir. 1979). This is particularly true where, as here, the corporation is

 adequately capitalized at its outset and runs successfully as a business enterprise for many years,

 only to ultimately find itself in financial trouble, and where the other evidence compels the

 conclusion that the separate identity of the corporation was respected. If the corporate form

 were to be disregarded whenever a corporation could not pay its debts, then the corporate form

 would never be respected in a bankruptcy case. The relevant question is whether a

 corporation’s separate existence was respected. There are cases in which a failure to capitalize a

                                                   20
12-10525-mew       Doc 388       Filed 10/26/18 Entered 10/26/18 13:36:10           Main Document
                                              Pg 21 of 30


 company (particularly at the outset of its business) may suggest an intent to ignore the

 company’s separate existence, but as I will explain in a moment the financial troubles that

 occurred here are the result of a breach of a loan agreement, not a disregard of corporate form.

        I note that while the District Court made the general factual findings described above

 concerning the observation of “corporate formalities” and the “undercapitalized” state of Stage

 Presence after April 2010, the District Court also held in a later decision in that same prior case

 that other factors had to be considered in deciding whether the corporate veil would be pierced,

 and it denied requests for the entry of summary judgment on those issues. This ruling further

 made clear that the limited findings that were cited were not sufficient, by themselves, to justify

 piercing the corporate veil.

        I find based on all the evidence that the separate corporate existence of Stage Presence

 was honored and recognized and that there was an absence of the type of domination and

 disregard of corporate form that would be needed to sustain the remedy of piercing the corporate

 veil. I also find that there is nothing in the evidence that supports the contention that the

 separate corporate existence of Stage Presence was used to perpetrate a fraud or an injustice in

 dealings with the plaintiffs.

        Plaintiffs have argued that since Mr. Newman and others were the Producers for the

 Childhelp program it was wrongful of them to use Stage Presence to hire workers and production

 crews and vendors to assist in the production. However, there is nothing about Mr. Newman’s

 designation as the “Producer” of the program, in contracts with Childhelp, that required him

 personally to employ laborers, camera crews and other support providers. There is absolutely

 no reason why Mr. Newman was not permitted to use somebody else, including Stage Presence,

 as the contracting entity. This was the role that Stage Presence had played in many prior

                                                  21
12-10525-mew        Doc 388    Filed 10/26/18 Entered 10/26/18 13:36:10             Main Document
                                            Pg 22 of 30


 productions, and the business role that it was well suited to play in connection with the Childhelp

 benefit concert.

        The mere fact that Mr. Newman employed Stage Presence as the contracting entity was

 not itself in any way an abuse of the privilege of doing business in the corporate form. That is

 the whole reason why Stage Presence existed, and it was a legitimate reason. See, e.g., Trenga

 Realty v. Tiseo, 117 A.D.2d 951, 951-52 (App. Div. 3d Dep’t 1986) (holding that “[i]t is widely

 held that a corporation may be organized for the very purpose of avoiding personal liability

 provided the corporation really exists and is doing business as permitted by law”).

        Plaintiffs knew and understood that they were entering into contracts with Stage

 Presence. There is no allegation that they ever thought otherwise, and certainly no evidence that

 they ever thought otherwise. They did not ask for a personal guaranty from Mr. Newman, and

 there is no evidence that any of them ever expected Mr. Newman personally to pay the amounts

 that Stage Presence owed to them.

        Plaintiffs argue that the contract with Childhelp was in the name of One for Each Island,

 which did not exist. They also note that the only contract that purported to entitle the Producers

 to the payment of fees for their services was the contract with One for Each Island, but that Stage

 Presence had allegedly listed those Producer fees as debts in the schedules of liabilities that

 Stage Presence filed in its bankruptcy case. It certainly would have been better if Mr. Newman

 had executed contracts with Childhelp that spelled out what Stage Presence’s rights and

 obligations were in connection with the concert. But upon consideration of all the evidence I

 find that this, too, is an example of sloppiness rather than evidence that the separate corporate

 existence of Stage Presence was ignored or that it should be disregarded by me. This is

 particularly true because I also find, as I will explain further below, that Mr. Newman reasonably

                                                  22
12-10525-mew       Doc 388     Filed 10/26/18 Entered 10/26/18 13:36:10             Main Document
                                            Pg 23 of 30


 believed he had arranged funding, in the form of a loan agreement with Stage Presence itself as

 the named beneficiary, and that would have allowed Stage Presence to pay its obligations if the

 loan agreement had been honored.

        The contracts that are most important here – namely, plaintiffs’ own contracts (which

 admittedly were with Stage Presence) and the contract for the funding of the show – were in the

 name of Stage Presence. If Stage Presence has problems making payment, that has nothing to

 do with the lack of a formal contract between Stage Presence and Childhelp. The problems are

 entirely due to the fact that Geneve International Trust did not provide the funding that it

 promised. As to the Producers’ Fees: whether the lack of documentation affects the Producers’

 right to fees, and whether it is a reason why the trustee might consider objections to the

 Producers’ claims for fees against Stage Presence, is a separate issue that is not before me today.

        Plaintiffs’ counsel also elicited testimony to the effect that Mr. Maketansky was not told

 that the funding was not yet locked in, or that other entities in addition to Stage Presence might

 be involved in the production. However, there is no evidence that any of the plaintiffs ever

 asked, or that plaintiffs were even interested in the financial arrangements. Instead, the

 evidence shows that they trusted Stage Presence and Mr. Newman as a result of prior business

 dealings. The evidence shows, in short, that plaintiffs believed that if Mr. Newman was

 confident in the funding, that was good enough for them. Plaintiffs were understandably

 disappointed when Stage Presence could not pay them, but that does not mean that Mr. Newman

 defrauded them or treated them unjustly.

        At several other times during the trial plaintiffs’ counsel elicited testimony to the effect

 that Mr. Newman did not tell other people that the financing for the benefit concert was

 problematic. Again, however, there is no evidence that plaintiffs ever asked about the

                                                  23
12-10525-mew      Doc 388      Filed 10/26/18 Entered 10/26/18 13:36:10           Main Document
                                            Pg 24 of 30


 financing, or showed any interest in it. Furthermore, the evidence actually showed that Mr.

 Newman was open in sharing information about the funding arrangements with Mr. Kelman

 (who hired the plaintiffs), and that Mr. Newman only proceeded with the concert once he

 believed that financing was in place.

        More particularly: One of the original ideas was to try to fund the benefit concert by

 arranging sponsors. However, the uncontradicted evidence at trial was that the sponsorship idea

 was abandoned after it became clear that it would not succeed. In fact, the uncontradicted

 evidence is that Mr. Newman sought to cancel, or at least to postpone, the benefit concert once it

 became clear that sponsorships could not be counted on to provide funding. At that time the

 representatives of Childhelp suggested that Steven Menner might be able to arrange funding.

 Mr. Menner in fact did offer to provide funding. He offered to do so through an entity called

 Geneve International Trust. Mr. Menner provided evidence of Geneve’s financial wherewithal,

 introduced Mr. Newman and others to Geneve’s counsel (Mr. Bartholomew), and Geneve then

 executed a non-recourse loan agreement under which Geneve would provide funding to Stage

 Presence.

        The evidence shows that Mr. Newman, and Mr. Kelman, did not proceed to hire the

 plaintiffs until after having received Geneve’s promise to execute a loan agreement in amounts

 that plainly were sufficient to pay the expenses of the show. Plaintiffs contended that Mr.

 Kelman was misled, but he was not. In fact, Mr. Kelman acknowledged that he approved the

 hiring of the plaintiffs after seeing the emails as to the promissory note and upcoming loan

 agreement to be provided by Geneve, even though he also knew that the funding had not yet

 been actually received and that the documentation was not yet in place.




                                                 24
12-10525-mew       Doc 388     Filed 10/26/18 Entered 10/26/18 13:36:10             Main Document
                                            Pg 25 of 30


         Plaintiffs complained that Mr. Newman allegedly had not shared with them information

 about the original plans to obtain funding from potential sponsors. However, there is no

 evidence that they ever asked. Furthermore, as noted above an entirely different funding plan

 was in place at the time plaintiffs were actually engaged to move forward with the concert.

         Plaintiffs also advanced the theory that the proposed funding from Geneve was a sham,

 and that Newman allegedly knew it. It is clear from the evidence that Geneve and Menner

 failed to honor their commitments, and the strong implication from the evidence is that they lied

 to Mr. Newman and Stage Presence in this respect. In this regard, the evidence shows that Mr.

 Newman and Stage Presence were the victims of fraud, not the perpetrators of it. There is no

 evidence that Mr. Newman thought the funding was illusory. Even the plaintiffs’ own witnesses

 testified that they thought that Mr. Newman had merely been mistaken about the financing, and

 not that he had intentionally deceived them about it.

         Plaintiffs cited to an email in which one of the Producers, Mr. Marquette, mentioned that

 it was important to “show” a television network and potential sponsors that funding was in place.

 Plaintiffs argued at trial that the use of the word “show” somehow suggested that the loan

 agreement was intended only to be a sham, and only as something that could be used to

 misrepresent the status of funding to other parties. After considering all the evidence I reject

 this interpretation. I find, based on the evidence and my assessment of the credibility of the

 witnesses, that Mr. Newman actually believed that the funding had been arranged, that Geneve

 was committed to provide it, that Geneve had the ability to provide it, and that Geneve would

 provide it.

         Plaintiffs contended that additional debts to some of the plaintiffs were incurred several

 weeks after the benefit concert and in connection with the post-production process, at a time

                                                  25
12-10525-mew      Doc 388     Filed 10/26/18 Entered 10/26/18 13:36:10            Main Document
                                           Pg 26 of 30


 when there had already been delays in the Geneve funding. Plaintiffs argued that by this time

 Mr. Newman allegedly knew that the funding was a hoax, but I find that is simply not the case.

 I find that Mr. Newman continued to believe that the funding would be forthcoming.

 Furthermore, it was reasonable to complete the post-production work on the television recording,

 because a failure to do so might actually have provided Geneve with an excuse to back out of its

 promised loan.

        Plaintiffs also argued that Mr. Kelman had not been informed of the funding delays when

 the post-production work was authorized, but in fact the testimony at trial showed that Mr.

 Kelman was aware of them, and that he approved the post-production work despite the delays in

 funding. Mr. Maketansky also testified that he was aware that there were funding problems at

 the time the post-production work was done, and he elected to go forward – not because Mr.

 Newman misled him in any way, but because Mr. Maketansky was confident in Mr. Newman’s

 judgment as to whether the financing was forthcoming.

        Plaintiffs argued that Mr. Newman never should have believed Geneve, and that he ought

 to have known that certain evidence of financial resources that Geneve provided had been faked.

 But in deciding whether Mr. Newman used Stage Presence to accomplish a fraud or injustice the

 question is what Mr. Newman actually believed, not what plaintiffs think he should have

 believed or might have believed in hindsight. There is no evidence that Newman actually

 believed the funding was questionable or would fail, or that he actually thought that Geneve did

 not have the necessary resources.

        Finally, plaintiffs contended at trial that the copy of the loan agreement that Geneve

 signed in favor of Stage Presence was itself a fake. They point to a declaration that Mr.

 Newman signed in 2010 that attached a copy of a similar loan agreement executed in favor of an

                                                 26
12-10525-mew       Doc 388      Filed 10/26/18 Entered 10/26/18 13:36:10              Main Document
                                             Pg 27 of 30


 entity known as Anguilla Music Production and Publishing (“AMPP”) rather than Stage

 Presence. They introduced testimony by Mr. Newman during a hearing in another case in the

 District Court, in 2010, to the effect that the loan agreement was with AMPP and not with Stage

 Presence. See Pl.’s Ex. 8, H’rg Tr. 24:19-25:20. Plaintiffs also asked me to take judicial notice

 of the fact that Geneve moved to dismiss a complaint against it on the ground that the loan

 agreement had been made in favor of AMPP and not Stage Presence, and that the version of the

 loan agreement that was executed in favor of Stage Presence was not offered in Court until after

 that motion was filed.

        Mr. Newman testified at trial that the execution of the loan agreement in favor of AMPP

 in April 2010 had been a mistake, that he had immediately had it re-executed in favor of Stage

 Presence, and that the Stage Presence loan agreement was in effect at the time of the benefit

 concert. I agree with plaintiffs that if this were the case it is very difficult to understand just

 why the AMPP version of the agreement was attached to Mr. Newman’s prior declaration, and

 why it was referenced in the testimony that he gave in the District Court in October 2010.

        But while I am very troubled by those facts, I find based on all of the evidence that the

 agreement in favor of Stage Presence was in fact executed and was enforceable. The strongest

 evidence of this fact is what happened in the litigation against Geneve International Trust.

        The original complaint in the action against Geneve International Trust, of which

 plaintiffs have asked me to take judicial notice, alleged expressly that Geneve had executed a $5

 million loan agreement in favor of Stage Presence itself. See Complaint, Adv. Pro. No. 12-

 01561, Docket No. 1, at ¶ 11. Defendants moved to dismiss the contract claim on the ground

 that no copy of a loan agreement had been attached to the complaint. Geneve also moved to

 dismiss fraud claims and argued that there was no jurisdiction over Geneve. Defendants also

                                                   27
12-10525-mew       Doc 388     Filed 10/26/18 Entered 10/26/18 13:36:10              Main Document
                                            Pg 28 of 30


 submitted a declaration by Mr. Bartholomew to the effect that he was not aware of any contract

 ever signed by Geneve with any entity. See Decl. of Ronald L. Bartholomew, Adv. Pro. No. 12-

 01561, Docket No. 4-11 at ¶ 8.

        In connection with the motion to dismiss Geneve submitted copies of a prior declaration

 by Mr. Newman in the District Court litigation that attached the AMPP agreement. Judge

 Gropper noted at oral argument that it was not clear if this was the agreement the parties were

 relying upon but that in any event the contract claim needed to be repleaded. Stage Presence

 then filed an amended complaint on September 20, 2012 that attached a copy of the loan

 agreement that Geneve had executed in favor of Stage Presence. Geneve then renewed its

 motion to dismiss. Notably, in that motion Geneve did not deny the authenticity of the Stage

 Presence agreement that was attached to the amended complaint. Instead, Geneve argued that

 the contract was not enforceable due to an alleged lack of consideration, an alleged lack of

 specificity, an alleged disparity in the names of the benefit concerts to be funded, and other

 arguments.

        When the motion to dismiss was argued before Judge Gropper, Ms. Connolly appeared.

 (Ms. Connolly was the attorney for the plaintiffs in the prior District Court litigation and is the

 attorney for the plaintiffs in this proceeding.) Ms. Connolly informed the court that in the

 District Court litigation the separate version of the loan agreement, in favor of AMPP, had been

 produced. Judge Gropper asked if there was an explanation, but noted that issues as to the

 authenticity of the agreement were not before him at that time. He then denied the motion to

 dismiss.

        I cannot emphasize enough that the only person who appeared to contest the authenticity

 of the Stage Presence loan agreement at this hearing was Ms. Connolly, who was not a party to

                                                  28
12-10525-mew       Doc 388     Filed 10/26/18 Entered 10/26/18 13:36:10            Main Document
                                            Pg 29 of 30


 the proceedings. Geneve itself did not contest the authenticity of the agreement. Nor did Mr.

 Bartholomew, the trustee of Geneve whose signature appears on the document.

        Geneve and Bartholomew never did file answers to the amended complaint. They

 defaulted, and then the parties stipulated that the defaults would be vacated and the disputes

 would be referred to arbitration. The uncontradicted testimony at trial was that the defendants

 never challenged the validity and authenticity of the Stage Presence agreement during the

 arbitration. Furthermore, plaintiffs offered into evidence a copy of the arbitrator’s decision. In

 that decision the arbitrator noted that the defendants had argued that the agreement was merely a

 preliminary agreement or was otherwise not sufficiently specific to be enforced, but at no point

 in his opinion is there any hint that the defendants (including Mr. Bartholomew himself) ever

 denied that the agreement had been signed in favor of Stage Presence. The arbitrator rejected

 the asserted defenses and held that the loan agreement in favor of Stage Presence was valid and

 enforceable.

        I find based on this evidence that the Stage Presence loan agreement was not a fake and

 was not contrived after the fact. Geneve and Bartholomew certainly had every incentive to

 make that argument if the agreement had been faked, but all the evidence that I have suggests

 that they never did so. Instead, the loan agreement was found to be valid and enforceable in the

 arbitration action that was pursued, and the person who executed it on behalf of Geneve does not

 appear ever to have contested its authenticity.

        I find, based on all the evidence, that the Stage Presence version of the loan agreement

 did exist, that it was executed in April 2010, that Mr. Newman and Stage Presence proceeded

 with the Childhelp concert in reliance on that loan agreement and in the honest belief that

 Geneve would honor the agreement. The fact that Stage Presence could not ultimately collect

                                                   29
12-10525-mew       Doc 388     Filed 10/26/18 Entered 10/26/18 13:36:10             Main Document
                                            Pg 30 of 30


 sufficient funds from Geneve to pay Stage Presence’s debts had to do partly with the fact that

 Stage Presence had not sufficiently verified its damages during the arbitration, but far more

 importantly with the fact that it could not execute a judgment against Geneve.

                                             Conclusion

        In summary, I find that the evidence did not show any improper domination of Stage

 Presence or any fraud, or any intent to deceive, or any actual or intended misuse of Stage

 Presence. Plaintiffs understandably are upset that they have not been paid. They seem to be

 sincere in their belief that Mr. Newman somehow should rectify that situation. The gist of their

 contention seems to be that they think Mr. Newman, as a Producer, has a moral responsibility to

 ensure that they are paid. But plaintiffs knowingly contracted with Stage Presence, not Mr.

 Newman. They asked for no personal guarantees and did not believe Mr. Newman had given

 any such personal guarantees. They may believe it is an injustice if Mr. Newman is not

 personally liable for Stage Presence’s debts, but that limited liability is the whole reason why

 corporations are formed. It does not work an injustice to enforce that limited liability in a case,

 such as here, where the facts at trial do not support the contention that the corporate form should

 be disregarded.

        An order will be entered, allowing plaintiffs’ claims against Stage Presence but

 dismissing the alter ego claims against Mr. Newman. Together with this Court’s prior rulings as

 to other claims and other defendants this order will finally resolve all claims asserted in the

 Music Mix adversary proceeding, and accordingly a final judgment will also be entered.

 Dated: New York, New York
        October 26, 2018


                                               s/Michael E. Wiles
                                               UNITED STATES BANKRUPTCY JUDGE
                                                  30
